DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-3, 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/118,915 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite “a plurality of rotor units each including a propeller and a motor that drives the propeller; a shock absorber that laterally covers the plurality of rotor units; an on-board device that protrudes, along a predetermined axis, beyond the shock absorber; and a holding component that holds the on-board device and is variable in overall length along the predetermined axis”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (U.S. Publication no. 2018/0147429) in view of Savoye et al. (U.S. Publication no. 2012/0234969).
Re claim 1, Won et al. disclose an aircraft, comprising: a plurality of rotor units 105 each including a propeller and a motor that drives the propeller (see Figs. 1 and 3); a shock absorber 104, as broadly claimed, that laterally covers the plurality of rotor units (see Fig. 2) an on-board device 107 
Won et al. do not disclose a holding component that holds the on-board device is variable in overall length along the predetermined axis. 
Won et al. also do not disclose that the controller changes the overall length of the holding component.
Won et al. also do not disclose a distant measuring unit configured to measure the distance of an object below an aircraft.
Savoye et al. disclose an aircraft that includes a shock or vibration absorber 310 that includes a holding component 301 with an overall variable height along a predetermined axis (see Figs. 3 and 4, note the various levels within the holding component). Savoye et al. also disclose a distance measuring unit configured to measure the distance of an object below an aircraft (see paragraph [0008]). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Won et al. to include a holding component that holds the on-board device and is variable in overall length along the predetermined axis and to include a distant measuring unit configured to measure the distance of an object below an aircraft because Savoye et al. teach that such a predictable arrangement will result in canceling of spurious vibrations (see paragraph [0019]). 
Note that the recitations “configured to change the overall length of the holding component by driving the holding component at a predetermined timing” and “wherein the predetermined timing is when the distance measured by the distance measuring unit is less than a predetermined distance, and the controller is configured to shorten the overall length of the holding component when the distance measured by the distance measuring unit is less than the predetermined distance” are considered functional language and is not accorded patentable weight. 
It should be appreciated that the applicant's functional language in the claims does not serve to impart patentability. While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims. In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re claim 2, Savoye et al. disclose that the shock absorber 310 includes a recess of a size that can house the on-board device 400, and the overall length of the holding component 301 is variable to a position at which the on-board device is housed in the recess (see Figs. 3 and 4).
Re claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the holding component flexible, since it has been held that the provision of
Re Claim 5, Examiner takes official notice that it is old and well known in the relevant art to include a receiver because such a common arrangement is often used to facilitate processing a signal from a sensor. Thus, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to include a receiver because such an old and well known arrangement is often used to facilitate processing a signal from a sensor.
Note that the functional language "wherein the predetermined timing is when the receiver receives a length-change instruction signal instructing that the overall length of the holding component be changed, and the controller shortens the overall length of the holding component when the receiver receives the length-change instruction signal" and “the controller is configured to shorten the overall length of the holding component when the receiver receives the length-change instruction signal” are not accorded patentable. 
It should be appreciated that the applicant's functional language in the claims does not serve to impart patentability. While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims. In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re claim 7, Won et al. disclose that the shock absorber 104 laterally the plurality of rotors (see Fig. 1).
Response to Arguments
5.	Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. Applicant argues that the functional language recited in an apparatus “cannot be rejected based upon prior art that, for example, would be able to be programmed to perform the operation”. In support of this proposition, Applicant goes on to cite Patent Examination Guidance and Training Materials (See Examining Functional Claim Limitations: Focus on Computer/Software-related Claims, May 2015, at page 30). However, Applicant’s argument is based on training materials whose focus is “Computer/Software-related Claims”(see Applicant’s Remarks, page). The claims in the present application are not “Computer/Software-related Claims”. The claims in the present application are apparatus claims. 
While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims. In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Thus, the claims are properly rejected based on the prior art.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642